Mr. Justick Waterman delivered the opinion of the court. Plaintiffs in error are mistaken in supposing that there was only a foreclosure of the formal instrument of mortgage; all the claims which the complainant had upon the premises to secure the indebtedness to him were disposed of by the foreclosure proceeding; the warranty deed, and the assignment of contract, as well as the mortgage; whoever shall take title under the sale will acquire all the title to the premises complainant had by virtue of these instruments. That the mortgage notes were properly indorsed to and owned by the complainant clearly appeared. The receiver was properly appointed. The trust deed covered not only the premises, but also the rent and income thereof; all being pledged for the payment of the secured notes and interest thereon. The complainant has recovered nothing save that to which he was plainly entitled, and no more than appellant Jennie Ball, when she purchased, must have known the premises were subject to, if she made proper inquiry. The decree of the Circuit Court is affirmed.